Citation Nr: 9909860	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  96-30 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts

THE ISSUE

Entitlement to service connection for a low back disability, 
secondary to a service-connected right knee disability.  

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1980.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a December 1992 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the claim of service connection for 
a low back disability secondary to a service-connected right 
knee condition.  A notice of disagreement was submitted in 
March 1993.  A supplemental statement of the case was issued 
in February 1995, and the veteran filed his substantive 
appeal that March.  

Due to the veteran's change in residence, the case was 
transferred to the RO in Boston, Massachusetts, which now has 
jurisdiction.  


REMAND

In this case, the Board finds that an examination is in 
order.  The veteran argues that the service-connected 
disability of his right knee was initially diagnosed as 
degenerative-not traumatic-arthritis.  He argues that this 
distinction is important because he now has degenerative 
arthritis in his lumbar spine, representing a (separately 
ratable) progression of the service-connected disability, 
rather than a different process acquired after service.  In 
the alternative, the veteran argues that his service-
connected right knee disability has caused or aggravated his 
low back disability, or that the low back disability began in 
service.

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain any current VA 
and non-VA records of treatment of his 
low back disability.  The appropriate 
release should be provided before 
obtaining non-VA records.  Once secured, 
the RO should associate the records with 
the claims folder.

2.  The RO should then schedule the 
veteran for an examination to determine 
the nature and etiology of his low back 
disability.  The examiner is requested to 
review the record and to state whether it 
is at least as likely as not that any 
current low back disability (a) is the 
result of, (b) was increased by, or (c) 
is a progression of, the service-
connected right knee disability.  If it 
is not medically feasible to make such 
determinations, the examiner should 
clearly state that in the written report.  
All special studies and tests, which, in 
the opinion of the examiner, are 
reasonably necessary to complete the 
examination and prepare the medical 
opinions, should be accomplished.  The 
claims folder  and a copy of this remand 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner is 
requested to indicate the clinical basis 
for his or her opinion. 

3.  The RO should adjudicate the claim 
of entitlement to service connection for 
a low back disability, which includes 
consideration of aggravation as a result 
of his service-connected right knee 
disability, pursuant to Allen v. Brown, 
7 Vet. App. 439 (1995).  If the 
determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, 
including those covering presumptive 
disorders, and the reasons for the 
decision.  The veteran should be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain additional information and to afford the 
veteran due process of law. The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


